                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:17-CR-00057-Dl



UNITED STATES OF AMERICA                      )
                                              )
               vs.                            )              ORDER TO SEAL MEDICAL
                                              )              RECORDS (UNDER SEAL)
MARVIN PERNELL ADAMS, JR.,                    )
               Defendant                      r
                                                                            '
       FOR GOOD CAUSE SHOWN, the Defendant's Motion to Seal Medical Records is

allowed and the Clerk is directed to seal this order, and Motion to Seal Medical Records, except

that the clerk is authorized to provide filed copies of the Court's ruling on said motion to counsel

for the Defendant and the Government.

       SO ORDERED, this L~ day of           A-e( ~ \          • 2021.




                                            JikES~~in'R III
                                            United States District Judge




        Case 7:17-cr-00057-D Document 203 Filed 04/27/21 Page 1 of 1
